DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the material of claims 6-7 including both a bypass line and an intermediate valve must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 6-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not teach or fairly suggest, in combination with every feature of the independent claim, the use of an inlet valve, an outlet valve, an intermediate valve between the two, and a bypass line fluidly connecting the intermediate valve to the outlet valve, as required by claims 6-7. It does not appear valid to modify the teachings of Lee (US 2006/0150667) to include such features, based on the prior art of record, absent hindsight.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims recite “the heat exchanger tube” which lacks antecedent basis. The previous claims have defined “the selectable heat exchanger tube” and “the non-selectable heat exchanger tube” and it is unclear what element might be referred to by the present language.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2006/0150667).
Regarding claim 13, Lee teaches a plurality of heat exchange tubes (Fig. 4) comprising a non-selectable heat exchange tube (66 between 60 and 74) configured to permit a refrigerant to flow therethrough; and a selectable heat exchange tube (66 from 74 to 62) comprising a valve (74), wherein the selectable heat exchange tube is configured to permit the refrigerant to flow therethrough when the valve is open (Para. [0052]), wherein the selectable heat exchange tube is configured to prevent the refrigerant from flowing through at least a portion of the selectable heat exchange tube when the valve is closed, thereby reducing an effective heat exchanger surface area of the heat exchanger (Para. [0047]).

Lee further teaches that: each of the heat exchange tubes has a hairpin shape (Fig. 4), per claim 14; the selectable heat exchange tube stores a predetermined amount of refrigerant (predetermined by it’s internal volume), per claim 15; the valve is proximate an inlet of the selectable heat exchange tube (Fig. 4), per claim 16; the valve is a first valve and the selectable heat exchange tube further comprises a second heat exchange tube (68) located proximate an outlet of the selectable heat exchange tube (Fig. 4), per claim 17; the valve is located between the inlet of the selectable heat exchange tube and the outlet of the non-selectable heat exchange tube (see Fig. 4), per claim 18; a bypass line extends between the valve and the outlet of the selectable heat exchange tube (Fig. 4; 72), per claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2006/0150667) in view of Ashe (US 7,771,664).
Regarding claim 1, Lee teaches a heat exchange tube (66) configured to direct a refrigerant flow therethrough (abstract), the tube having an inlet valve (74) and a tube portion (portion downwardly branching from 74 to connect to 62; Fig. 4); wherein the heat exchanger apparatus is configured to fluidly communicate with a refrigerant circuit (abstract; Fig. 1) and when the inlet valve is open, (I the refrigerant flow is permitted to flow through the tube portion such that the refrigerant circuit has a first amount of refrigerant circulating therethrough (Para. [0052]) and (ii) the heat exchanger apparatus provides a first heat exchange surface area (the area of the entire length of 66); wherein when the inlet valve is closed, (i) the refrigerant flow is prevented from flowing through the tube portion (i.e. the portion of 66 below and downstream of 74; Fig. 4; instead flowing through 72), (ii) an amount of refrigerant is stored in the tube portion such that the refrigerant circuit has a second amount of refrigerant circulating therethrough, less than the first amount (when 74 closes the portion, there is no other evacuation means for the fluid therein; the refrigerant available to the system is less by the volume contained in the tube portion), and (iii) the heat exchanger apparatus provides a second heat exchange surface area that is less than the first heat exchange surface area (less by the area of the tube portion of 66 below and downstream of 74; Fig. 4).
Lee does not teach the additional use of an outlet valve.
Ashe teaches that it is old and well-known to utilize both inlet (42; Fig. 12) and outlet (43; Fig. 12) valves for adjusting the volume of tube portions (33, 34, 35, etc.) via opening and closing the valves (across the features 44 and 45).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Lee with an outlet valve, as taught by Ashe, in order to entirely separate the tube section and prevent eddy currents and pressure waves through the tube section.

Lee further teaches that: the tube (66) includes one or more hairpin bends (see Fig. 4), per claim 2; the heat exchange tube is a serpentine coil (see the serpentine pathway of Fig. 4), per claim 3; a bypass line (72) is formed between the inlet valve (74) and the outlet valve (in the combination applied above, the outlet valve is at the junction between 66 and 62; Fig. 4), per claim 4; refrigerant is routed through the bypass line when the inlet and outlet valves are closed (Para. [0047]), per claim 5.

Regarding claim 20, Lee does not teach the additional use of an outlet valve.
Ashe teaches that it is old and well-known to utilize both inlet (42; Fig. 12) and outlet (43; Fig. 12) valves for adjusting the volume of tube portions (33, 34, 35, etc.) via opening and closing the valves (across the features 44 and 45).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Lee with an outlet valve at the outlet of the selectable heat exchanger tube, as taught by Ashe, in order to entirely separate the tube section and prevent eddy currents and pressure waves through the tube section.

Claim 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ashe in view of Lee and Bales (US 2009/0183867).
Regarding claim 8, Lee teaches a heat exchange tube (66) configured to direct a refrigerant flow therethrough (abstract), the tube having an inlet valve (74) and a tube portion (portion downwardly branching from 74 to connect to 62; Fig. 4); wherein the heat exchanger apparatus is configured to fluidly communicate with a refrigerant circuit (abstract; Fig. 1) and when the inlet valve is open, (I the refrigerant flow is permitted to flow through the tube portion such that the refrigerant circuit has a first amount of refrigerant circulating therethrough (Para. [0052]) and (ii) the heat exchanger apparatus provides a first heat exchange surface area (the area of the entire length of 66); wherein when the inlet valve is closed, (i) the refrigerant flow is prevented from flowing through the tube portion (i.e. the portion of 66 below and downstream of 74; Fig. 4; instead flowing through 72), (ii) an amount of refrigerant is stored in the tube portion such that the refrigerant circuit has a second amount of refrigerant circulating therethrough, less than the first amount (when 74 closes the portion, there is no other evacuation means for the fluid therein; the refrigerant available to the system is less by the volume contained in the tube portion), and (iii) the heat exchanger apparatus provides a second heat exchange surface area that is less than the first heat exchange surface area (less by the area of the tube portion of 66 below and downstream of 74; Fig. 4).
Lee does not teach the additional use of an outlet valve.
Ashe teaches that it is old and well-known to utilize both inlet (42; Fig. 12) and outlet (43; Fig. 12) valves for adjusting the volume of tube portions (33, 34, 35, etc.) via opening and closing the valves (across the features 44 and 45).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Lee with an outlet valve, as taught by Ashe, in order to entirely separate the tube section and prevent eddy currents and pressure waves through the tube section.
Lee does not teach that the method of operation is controlled by a controller with a processor and memory storing instructions to perform the above method.
Bales teaches that it is old and well-known to control load distributing valves of a heat exchanger via a process with memory storing instructions (Para. [0050]; the memory is inherently required to store the discussed “presets”).
It would have been obvious to one of ordinary skill to provide the device of Lee, as modified, with a processor and memory, as taught by Bales, in order to automate operation.

Lee further teaches that: the predetermined length of line (between 74 and 62; Fig. 4) determines the predetermined amount of refrigerant to be stored, per claim 9; the predetermined length of line includes one or more hairpin bends (see Fig. 4), per claim 10; the heat exchanger tube, inlet valve, and outlet valve are firsts, second heat exchanger tube (Fig. 4; 68), second inlet valve (78), and second outlet valve (via the modifications of Ashe above in claim 8), are present and selectively opened and closed via the controller (via the modifications from Bales above in claim 8), per claim 11; the control is in response to a change in temperature, operating speed, or operating mode (Para. [0056]-[0057]; low and high load operating modes), per claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763